DRAPEAU, J.
Plaintiffs were unsuccessful in that part of their cause of action for work done on a tractor belonging to defendant. (Shepherd et al. v. Perea, ante, p. 518 [220 P.2d 776] this day decided on appeal.) In his answer, defendant admitted $947.74 due plaintiffs for other work done for him by them. Judgment was rendered for that amount in favor of plaintiffs May 2, 1949.
On attachment proceedings during the action defendant posted cash with the clerk. May 9, 1949, the court made its order directing the clerk to pay plaintiffs $947.74, satisfy the judgment, and pay the balance of the deposit to the defendant.
May 31, 1949, the court made a minute order, vacating the order of May 9, 1949. This was done presumably because no notice of the motion had been given to counsel for the opposing party. Prom this order defendant appeals.
No good can come in prolonging this litigation. The real controversy has been decided. (See opinion in Shepherd et al. v. Perea, No. 17391, ante, page 518 [220 P.2d 776].)
No appeal was taken from the first order, and the same is final.
The minute order vacating the order of May 9, 1949, is reversed.
White, P. J., and Doran, J., concurred.